DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks/Arguments
Remarks & Arguments filed on 03/23/2021 is acknowledged.
Claims 9-20 and 22-24 are examined.
Drawings
The drawings received on 03/23/2021 are not accepted because they introduce New Matter. Applicant failed to disclose a switch which turns off the ionization gas generator, see rejection under 35 USC 112(a).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-20 and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim recites limitations which are not in the specifications and therefore they introduce NEW MATTER.  The new limitations are “a switch operably coupled to the ionized gas generator, wherein said switch is configured to maintain the ionized gas generator in an active state below a predetermined Mach no. of the jet engine and to place the ionized gas generator in an inactive state at and above the predetermined Mach no” (claim 9), “a switch operably coupled to said separator wherein said switch is configured to maintain the separator in an the ionized stream can be recycled, and thus power losses from generating the ionized stream can be minimized” (emphasis added), therefore, the ionized gas is always present.
Response to Arguments
Applicant's argues that “the specification explicitly states the transition between turbojet and ramjet is with a switch which is tripped at higher speeds”.  However, Applicant failed to address switch being used to turn off the ionization of gas.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622.  The examiner can normally be reached on M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ARUN GOYAL/Primary Examiner, Art Unit 3741